Citation Nr: 1023712	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to May 2, 2002, for 
service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1973 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The Veteran testified at a formal RO hearing in August 2007.  
A transcript of those proceedings has been associated with 
the Veteran's claims file.


FINDING OF FACT

The Veteran's original claim for service connection for a 
back disability was received on May 2, 2002; there are no 
communications prior to this time which may be considered a 
formal or informal claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 2, 2002 
for the grant of service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 5110, 5101 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).    In the instant case, the Veteran is 
appealing the "downstream" issue of the effective date for 
the award of benefits arising from the grant of service 
connection.  Accordingly, the notice provisions of 38 
U.S.C.A. § 5103 and its implementing regulations are not 
applicable, as the claim to which those notice provisions 
would have applied was the claim for service connection.  
Furthermore, as the Veteran's service connection claim has 
been granted, those notice provisions have served their 
purpose.

With respect to the duty to assist, the Veteran's VA and 
private treatment records are of record, and the Veteran has 
not identified any records as relevant which have not been 
obtained.  Additionally, the Veteran testified at an RO 
formal hearing, and   he was scheduled to testify at a 
hearing before the Board, but he withdrew his hearing 
request.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Earlier Effective Date Claim

The Veteran essentially contends that although he did not 
file a service connection claim for his lower back disability 
until May 2002, he should nevertheless be assigned an 
effective date commensurate with his discharge from service, 
as his service-related back disability has existed and been 
symptomatic since that time.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date of service connection "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (2009).  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a) (2009).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2009).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claims must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2009).

A thorough review of the Veteran's claims file fails to 
reveal any correspondence submitted prior to May 2, 2002 that 
may be construed as a formal or informal claim for service 
connection for a lower back disability.  Rather, the first 
correspondence of record alluding to the Veteran's back claim 
is his May 2002 claim.  While the Veteran filed a formal 
claim seeking service connection for various disabilities 
related to the helicopter accident in which he purportedly 
sustained his now service-connected back disability upon his 
separation from service, he did not file a claim for a back 
disability at that time.

The Board acknowledges the Veteran's assertions that he 
should be granted an earlier effective date because his 
service-related back disability has existed and been 
symptomatic since his discharge from service.  However, as 
outlined above, VA regulations require that a veteran submit 
a communication expressing an intent to seek service 
connection before benefits can be awarded, and the earliest 
effective date of any award is the date of receipt of this 
communication.  As there are no communications prior to May 
2, 2002 that may be construed as an informal or formal claim 
for service connection, an objective basis for assigning an 
effective date for service connection for a back disability 
prior to May 2, 2002 has not been presented, and the 
Veteran's appeal is therefore denied.

	


ORDER

An effective date earlier than May 2, 2002 for service 
connection for a back disability is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


